Order entered March 13, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00306-CV

                       IN RE MARVIN WAYNE GRAVES, Relator


                 Original Proceeding from the 15th Judicial District Court
                                 Grayson County, Texas
                              Trial Court Cause No. 059700

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE